PER CURIAM.
The dispositive issue raised in this appeal is whether an action for eviction may be decided in the circuit court on a petition for injunctive relief. The challenged order threatens to oust the defendant of possession if there is a failure to deposit an unliquidated amount of rents into the court registry and to return personal property to the plaintiff. We reverse.
In its petition to the circuit court the plaintiff sought an order “removing EMSA from the leased premises.” There was no claim for money damages. As framed in *259the pleadings the subject matter is one over which the county court has jurisdiction. Section 34.011(2), Florida Statutes (1991), provides that the “county court shall have exclusive jurisdiction of proceedings relating to the right of possession of real property....” No claim or showing is made as an exception to the obvious jurisdictional impediment, or that the ordinary legal remedy is inadequate.
Reversed and remanded with instructions to transfer the cause to the county court.